Citation Nr: 1101018	
Decision Date: 01/10/11    Archive Date: 01/20/11

DOCKET NO.  10-02 144	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South 
Carolina


THE ISSUES

1.  Entitlement to a disability rating greater than 10 percent 
for scar on dorsal aspect of left hand.  

2.  Entitlement to an initial compensable disability rating for 
residuals of shrapnel injury to left thumb with osteoarthritis.

3.  Entitlement to service connection for residuals of injury to 
the right hand.

4.  Whether new and material evidence has been received to reopen 
the claim of entitlement to service connection for residuals of 
shrapnel fragment wound to right eye. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Lawson, Counsel


INTRODUCTION

The Veteran served on active duty from February 1951 to December 
1952 and from January 1953 to June 1957. 

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a July 2008 rating decision by a Regional Office (RO) 
of the Department of Veterans Affairs (VA).  A notice of 
disagreement was received in July 2009, a statement of the case 
was issued in December 2009, and a substantive appeal was 
received in January 2010.

The July 2008 decision granted service connection for the left 
thumb disability and increased the Veteran's rating for his left 
hand scar to 10 percent.  

The Veteran presented testimony at a Board hearing before the 
undersigned acting Veterans Law Judge of the Board in October 
2010, and a transcript of the hearing is associated with his 
claims folder.  At the hearing, the record was held open for an 
additional 30 days to permit the Veteran an opportunity to obtain 
and submit additional evidence.  Additional evidence was received 
in November 2010, with a waiver of RO consideration.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The issue of entitlement to service connection for residuals of 
injury to the right hand is addressed in the REMAND portion of 
the decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's dorsal left hand scar is rated at the schedular 
maximum of 10 percent under 38 C.F.R. § 4.118, Diagnostic Code 
7804 and does not exceed 12 square inches and is not unstable.  
No muscle injury is shown.  

2.  Prior to August 24, 2009, the Veteran's shrapnel injury to 
left thumb with osteoarthritis was not painful or productive of 
functional impairment.  

3.  Beginning August 24, 2009, the Veteran's shrapnel injury to 
left thumb with osteoarthritis has been productive of painful 
motion.  

4.  The RO last denied service connection for residuals of right 
eye injury in August 2007.  The Veteran did not appeal that 
decision. 

5.  Since the August 2007 decision, evidence not previously 
submitted to agency decisionmakers, relating to an unestablished 
fact necessary to substantiate the claim and raising a reasonable 
possibility of substantiating the claim, has not been submitted.




CONCLUSIONS OF LAW

1.  The criteria for a disability rating greater than 10 percent 
for scar on dorsal aspect of left hand have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.118, Diagnostic 
Code 7804 (2010).

2.  The criteria for an initial compensable rating for residuals 
of shrapnel injury to left thumb with osteoarthritis, prior to 
August 24, 2009, have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 4.40, 4.45, 4.71a, Diagnostic Code 
5010-5228 (2010).

3.  The criteria for a 10 percent rating for painful left thumb 
motion, as a residual of shrapnel injury to left thumb with 
osteoarthritis, from August 24, 2009, have been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Code 5010-5228 (2010).

4.  The RO's August 2007 decision denying service connection for 
residuals of right eye injury is final.  38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. § 20.1103 (2010).

5.  As new and material evidence has not been received since the 
RO's August 2007 rating decision, the requirements to reopen the 
Veteran's claim of entitlement to service connection for 
residuals of a right eye injury have not been met.  38 U.S.C.A §§ 
5108, 7105 (West 2002); 38 C.F.R. §§ 3.156(a), 20.1103 (2010).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

This appeal arises out of the Veteran's assertion that his 
service-connected scar on the dorsal aspect of left hand and 
residuals of shrapnel injury to left thumb with osteoarthritis 
are more disabling than currently evaluated.  The Veteran also 
contends that he is entitled to service connection for residuals 
of injury to the right hand as well as residuals of shrapnel 
fragment wound to right eye.

Factual Background

The Veteran was treated for multiple penetrating wounds of his 
left hand and was struck in the face by a mortar fragment 
injuring his right eye due to enemy action in October 1951.  A 
foreign body was found and removed from the episclera at the 
inferior limbus.  The Veteran's right eye cleared rapidly 
following this and then right eye refraction was 20/20 later in 
October 1951.  Diagnoses of optic atrophy were made but as late 
as May 1955, they were not concurred with.  No right eye 
disabilities were found on service discharge examination in June 
1957.  

The Veteran submitted a claim for service connection for a right 
eye and left hand disorder in July 1957.  On VA examination in 
August 1957, there was a 1/4 inch scar over the dorsal aspect of 
the Veteran's proximal phalanx of the thumb, and a 1/4 inch scar 
over the dorsal aspect of his left hand between the second and 
third metacarpal heads.  Both were nonadherent and not depressed 
and the Veteran had a full range of motion of the left upper 
extremity with good strength.  The Veteran's right eye was 
negative externally.  It had normal ocular muscles, conjunctiva, 
cornea, anterior chamber, iris, and pupil, and the media was 
clear.  The optic disc was pale but there was no definite 
pathology in the right eye.  The Veteran was found to have 
bilateral compound hyperopic astigmatism.    

By rating decision dated in August 1957 the RO granted service 
connection for a 1/4 x 1/4 inch scar of the dorsal aspect of the left 
hand, assigning a noncompensable disability rating effective June 
26, 1957.  The RO also denied service connection for a right eye 
disorder, finding that while there was evidence that the Veteran 
injured his right eye during military service, there were no 
identifiable residuals of injury to the right eye.  Thereafter, 
the Veteran perfected an appeal to the Board regarding the right 
eye issue and in September 1958 the Board, again, denied service 
connection for a right eye disorder finding no identifiable 
residuals of injury to the right eye.  Thereafter, the RO denied 
service connection for a right eye disorder again in June 1982, 
June 1993, and August 2007.  Although the RO provided notice of 
these subsequent denials, the Veteran did not initiate an appeal 
regarding any of these decisions.  

In February 2008 the Veteran submitted a claim to reopen his 
previously denied claim of entitlement to service connection for 
a right eye disorder and in April 2008 the Veteran submitted a 
claim for service connection for a right and left hand disorders 
as well as an increased rating for his service-connected left 
hand scar disorder.  

The Veteran was afforded a VA examination in May 2008.  At that 
time the Veteran denied pain or any functional limitations 
related to his left hand scar.  He indicated that there had been 
no change to the scar since it had healed.  Clinically, he was 
well developed.  There was a one cm (centimeter) by two cm scar 
on the dorsal aspect of his left hand near the thumb area.  It 
was smooth and hypopigmented and there was no pain or tenderness 
of it to palpation.  It was superficial and flat and did not 
affect underlying tissue.  There was a small bump located on the 
lateral aspect of the left hand, first digit, which the examiner 
thought was shrapnel from the same injury.  The scar represented 
less than 1 percent of the entire body and less than one percent 
of exposed area.  The impression was one cm by  two cm dorsal 
left hand scar.  X-rays revealed multiple metallic appearing 
radiopacities in the soft tissues of the thumb, with at least one 
appearing to erode the cortex of the thumb's proximal phalanx.  

On VA examination in June 2008, the Veteran's scar remained the 
same as on VA examination in May 2008.  His hand and wrist had no 
edema and range of motion of his wrist was normal with no pain in 
the hand or wrist.  Finger strength was 5/5 and he could bring 
all of his fingers to the transverse crease.  Grip strength was 
5/5 and sensation was normal to the hand except for some 
decreased sensation to the site of the scar.  No joints had any 
additional limitations due to pain, fatigue, weakness, or lack of 
endurance following repetitive use.  

On VA examination in August 2009, the Veteran reported pain in 
his left hand with cold weather and with use, from the thumb down 
to the lateral hand.  He also reported pain on lifting objects 
with his left hand.  He reported that the shrapnel scar on his 
dorsal left hand was well healed and did not cause any problems.  
There were no residuals or functional limitations from the scar.  
The scar was on the dorsal aspect of his left hand over the first 
metacarpal.  It was two cm by one cm and circular.  It was tender 
to examination but it was not adherent to underlying tissue and 
it was of normal texture, stable, elevated, and superficial.  
There was no induration, inflexibility, or limitation of motion 
or function.  The Veteran had full opposition to all four fingers 
with pain and all four fingers moved to the transverse crease 
fully.  The left hand was tender to palpation over the first 
metacarpal to the proximal first phalanx or thumb with no warmth 
of any joints.  Range of motion of the left wrist was extension 
of 70, flexion of 80, radial deviation of 20, and ulnar deviation 
of 45 degrees, each without pain on three repetitions.  None of 
the joints had any additional limitations by pain, fatigue, 
weakness, or lack of endurance following repetitive use.  The 
impressions were status post shrapnel injury to the left hand 
with residual shrapnel affecting the thumb and associated 
metacarpal; and well healed scar over the dorsal portion of the 
left hand as a residual of shrapnel injury.  The examiner stated 
that each of the scars was tender.

Increased Rating Issues

Disability ratings are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155.  38 C.F.R. Part 4 contains 
the rating schedule.

In Fenderson v. West, 12 Vet. App. 119 (1999), and in Hart v. 
Mansfield, 21 Vet. App. 505 (2007), the Court discussed the 
concept of the "staging" of ratings, finding that in cases 
where an initially assigned disability evaluation or an increased 
rating has been disagreed with, it was possible for a Veteran to 
be awarded separate percentage evaluations for separate periods 
based on the facts found during the appeal period.  

1.	Scar on dorsal aspect of left hand

The Veteran's dorsal left hand scar is currently rated under 
38 C.F.R. § 4.118, Diagnostic Code (DC) 7804, as 10 percent 
disabling.  The diagnostic criteria for disorders of the skin are 
found at 38 C.F.R. § 4.118, Diagnostic Code (DC) 7801-7805.  
Diagnostic Code (DC) 7801 provides ratings for scars, other than 
the head, face, or neck, that are deep or that cause limited 
motion. Scars that are deep or that cause limited motion in an 
area or areas exceeding 6 square inches (39 sq. cm.) are rated 10 
percent disabling.  Note (1) to Diagnostic Code 7802 provides 
that scars in widely separated areas, as on two or more 
extremities or on anterior and posterior surfaces of extremities 
or trunk, will be separately rated and combined in accordance 
with 38 C.F.R. § 4.25. Note (2) provides that a deep scar is one 
associated with underlying soft tissue damage. 38 C.F.R. § 4.118.

DC 7802 provides ratings for scars, other than the head, face, or 
neck, that are superficial or that do not cause limited motion. 
Superficial scars that do not cause limited motion, in an area or 
areas of 144 square inches (929 sq. cm.) or greater, are rated 10 
percent disabling.  Note (1) to Diagnostic Code 7802 provides 
that scars in widely separated areas, as on two or more 
extremities or on anterior and posterior surfaces of extremities 
or trunk, will be separately rated and combined in accordance 
with 38 C.F.R. § 4.25.  Note (2) provides that a superficial scar 
is one not associated with underlying soft tissue damage. 38 
C.F.R. § 4.118.

DC 7803 provides a 10 percent rating for superficial unstable 
scars.  Note (1) to Diagnostic Code 7803 provides that an 
unstable scar is one where, for any reason, there is frequent 
loss of covering of skin over the scar. Note (2) provides that a 
superficial scar is one not associated with underlying soft 
tissue damage. 38 C.F.R. § 4.118.

DC 7804 provides a 10 percent rating for superficial scars that 
are painful on examination.  Note (1) to Diagnostic Code 7804 
provides that a superficial scar is one not associated with 
underlying soft tissue damage.  Note (2) provides that a 10 
percent rating will be assigned for a scar on the tip of a finger 
or toe even though amputation of the part would not warrant a 
compensable rating.  38 C.F.R. § 4.118.  Diagnostic Code 7804 
also directs the rater to see 38 C.F.R. § 4.68 (amputation rule). 
38 C.F.R. § 4.118.

DC 7805 provides that other scars are to be rated on limitation 
of function of affected part. 38 C.F.R. § 4.118.

The Board notes that on September 23, 2008, VA amended the 
criteria for evaluating scars. See 73 Fed. Reg. 54,708 (Sept. 23, 
2008).  The amendments are only effective, however, for claims 
filed on or after October 23, 2008, although a claimant may 
request consideration under the amended criteria.  In this case, 
the Veteran has not requested such consideration.    

Furthermore, DC 5309 is for damage to muscle group IX.  The 
function:  The forearm muscles act in strong grasping movements 
and are supplemented by the intrinsic muscles in delicate 
manipulative movements.  Intrinsic muscles of the hand:  thenar 
eminence; short flexor, opponens, abductor and adductor of thumb; 
hypothenar eminence; short flexor, opponens and abductor of 
little finger; 4 lumbricales; 4 dorsal and 3 interossei.  NOTE:  
The hand is so compact a structure that isolated muscle injuries 
are rare, being nearly always complicated with injuries of bones, 
joints, tendons, etc.  Rate on limitation of motion, minimum 10 
percent.

The Veteran's dorsal left hand scar is already assigned a 10 
percent rating under DC 7804.  That code does not have a higher 
rating.  The Veteran's scar is superficial according to the May 
2008 VA examination, so DC 7801, requiring a deep scar, is not 
applicable.  DC 7802 does not provide a higher rating, as the 
Veteran does not have a superficial scar whose area exceeds 12 
square inches, and that is required for a 10 percent rating under 
DC 7802.  DC 7803 does not provide a higher rating, as the 
evidence shows that the Veteran's scar is well healed rather than 
unstable, and an unstable scar is required for a 10 percent 
rating under DC 7803.  The provisions of DC 5309 have been 
considered, but the Veteran already has been assigned a 10 
percent rating and there is no showing that any of the Veteran's 
left hand muscles were injured in service.  The Veteran had 
penetrating wounds of his left hand in service, with no injuries 
of bones, joints, or tendons shown then or later.  The dorsal 
scar was not adherent or depressed according to the 1957 VA 
examination.  In light of the above, the Board concludes that a 
rating higher than 10 percent for dorsal left hand scar is not 
warranted.  

	2.  Shrapnel injury to left thumb with osteoarthritis	

The Veteran's left thumb shrapnel injury with osteoarthritis is 
rated under DC 5228, as noncompensable.  Osteoarthritis or 
degenerative arthritis is to be rated based on limitation of 
motion under the appropriate DCs for the specific joint or joints 
involved.  DC 5228 provides for a noncompensable rating when 
there is limitation of motion of the thumb with a gap of less 
than one inch between the thumb pad and the fingers, when the 
thumb is attempting to oppose the fingers.  For a 10 percent 
rating, there must be a gap of one to two inches between the 
thumb pad and the fingers when the thumb is attempting to oppose 
the fingers.  

DC 5003 indicates that if there is X-ray evidence of arthritis 
and limitation of motion of a group of minor joints, then a 10 
percent rating is to be awarded if the limitation of motion is 
not compensable under an appropriate DC.  However, 
38 C.F.R. § 4.45(f) indicates that for the purpose of rating 
arthritis, multiple involvements of the interphalangeal, 
metacarpal, and carpal joints of an upper extremity are 
considered to be a group of minor joints.

Under 38 C.F.R. § 4.40, functional loss may be due to pain, 
supported by adequate pathology and evidenced by visible behavior 
on motion.  Weakness is as important as limitation of motion, and 
a part that becomes painful on use must be regarded as seriously 
disabled.  Under 38 C.F.R. § 4.45, factors of joint disability 
include increased or limited motion, weakness, fatigability, or 
painful movement, swelling, deformity or disuse atrophy.  

Where functional loss is alleged due to pain upon motion, the 
provisions of 38 C.F.R. §§ 4.40 and 4.45 must be considered.  
DeLuca v. Brown, 8 Vet. App. 202, 207-08 (1995).  Within this 
context, a finding of functional loss due to pain must be 
supported by adequate pathology, and evidenced by the visible 
behavior of the claimant.  Johnston v. Brown, 10 Vet. App. 80, 85 
(1997).

Regarding the left thumb, the evidence shows that the Veteran had 
painful motion with joint or periarticular pathology demonstrated 
at the time of the August 24, 2009 VA examination.  The examiner 
indicated that he had full opposition to all four fingers but 
that there was pain.  This warrants a separate 10 percent rating 
pursuant to 38 C.F.R. § 4.59.  Lichtenfels v. Derwinski, 1 Vet. 
App. 484 (1991).  

As for the possibility of a higher rating prior to August 24, 
2009, the Board notes that neither the May nor the June 2008 VA 
examinations showed that the Veteran's thumb had limited motion 
that caused a gap of one to two inches between his thumb pad and 
the fingers when the thumb was attempting to oppose the fingers.  
This is required for a 10 percent rating under DC 5228.  The 
Veteran could bring his finger to the transverse crease according 
to the June 2008 examination.  Painful motion or compensable 
functional impairment was not present either.  The Veteran denied 
painful motion in May 2008.  The examiner in June 2008 noted that 
the Veteran's finger and grip strength was 5/5 and that he had no 
pain on motion and that the joint was not additionally limited by 
pain, fatigue, weakness, or lack of endurance following 
repetitive use.  

As for the possibility of a higher rating beginning August 24, 
2009, the requirements for a 20 percent rating under DC 5228 are 
not met.  The Veteran has painful motion of his thumb but does 
not have or nearly approximate a gap of more than 2 inches 
between the thumb pad and the fingers, with the thumb attempting 
to oppose the fingers.  There was no limitation of motion 
according to the August 2009 VA examination. 

As for the possibility of a separate rating for a tender left 
thumb scar, the Board notes that the Veteran is already in 
receipt of a 10 percent disability rating for a scar on dorsal 
aspect of left hand.  Pursuant to DC 7804, a 10 percent rating is 
warranted for superficial scars (i.e., plural) that are painful 
on examination.   Accordingly, a separate 10 percent rating for 
the Veteran's painful left thumb scar is not warranted.

The possibility of extraschedular ratings has been considered.  
However, the service-connected disabilities do not present such 
exceptional or unusual disability pictures with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards.  38 C.F.R. 
§ 3.321(b)(1).  The symptoms associated with the Veteran's 
disabilities appear to fit squarely within the applicable rating 
criteria.  As such, extraschedular consideration is not 
warranted.  Thun v. Peake, 22 Vet. App. 111 (2008).  

New and Material Evidence Issue

As above, the Veteran submitted an original claim for service 
connection for a right eye disorder in July 1957.  The RO denied 
this initial claim in an August 1957 rating decision, finding 
that while there was evidence that the Veteran injured his right 
eye during military service, there were no identifiable residuals 
of injury to the right eye.  This decision was confirmed in a 
September 1958 the Board and continued by rating decision dated 
in June 1982, June 1993, and August 2007.  Although the RO 
provided notice of these subsequent denials, the Veteran did not 
initiate an appeal regarding any of these decisions.  Therefore, 
the Board decision of September 1958 and the RO's decisions of 
June 1982, June 1993, and August 2007 are final.  38 U.S.C.A. § 
7105; 38 C.F.R. §§ 3.160(d), 20.200, 20.302, 20.1103.    

In February 2008, the Veteran requested that his claim for a 
right eye disorder be reopened.  By rating decision dated in July 
2008 the RO found that the Veteran had failed to submit "new and 
material evidence" to reopen his previously denied claim.  

Generally, a claim which has been denied may not thereafter be 
reopened and allowed based on the same record.  38 U.S.C.A. § 
7105.  However, pursuant to 38 C.F.R. § 5108, if new and material 
evidence is presented or secured with respect to a claim which 
has been disallowed, the Secretary shall reopen the claim and 
review the former disposition of the claim.

New evidence means existing evidence not previously submitted to 
agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an un-established fact necessary 
to substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at the 
time of the last prior final denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).  In determining 
whether evidence is "new and material," the credibility of the 
new evidence must be presumed.  Justus v. Principi, 3 Vet. App. 
510, 513 (1992).

The Board notes that even though the RO's July 2008 rating 
decision found that the Veteran had failed to submit new and 
material evidence to reopen the claims, the Board has a 
jurisdictional responsibility to determine whether a claim 
previously denied by the RO is properly reopened.  See Jackson v. 
Principi, 265 F.2d 1366 (Fed. Cir. 2001) (citing 28 U.S.C.A. §§ 
5108, 7105(c)).  Accordingly, the Board must initially determine 
whether there is new and material evidence to reopen the claim.  

At the time of the August 1957 rating decision, service treatment 
records showed that the Veteran had been struck in the face by a 
mortar fragment in October 1951, injuring his right eye.  
Ultimately, a foreign body was found and removed from the 
episclera at the inferior limbus.  The Veteran's right eye 
cleared rapidly following this and then right eye refraction was 
20/20 later in October 1951.  Diagnoses of optic atrophy were 
made but as late as May 1955, they were not concurred with.  No 
right eye disabilities were found on service discharge 
examination in June 1957.  On VA examination in August 1957, the 
Veteran's right eye was negative externally.  It had normal 
ocular muscles, conjunctiva, cornea, anterior chamber, iris, and 
pupil, and the media was clear.  The optic disc was pale but 
there was no definite pathology in the right eye.  The Veteran 
was found to have bilateral compound hyperopic astigmatism.  

At the time of the June 1982 RO rating decision, VA medical 
records showed that the Veteran had glaucoma of each eye 
beginning in March 1982.  No nexus to service or residuals of the 
in-service right eye injury was shown.

Glaucoma without a nexus to service continued to be shown at the 
time of the June 1993 and August 2007 rating decisions, and 
service connection for residuals of shrapnel fragment wound to 
the right eye remained denied.  

The evidence submitted since the last final rating decision in 
August 2007 is not sufficient to reopen the claim.  The evidence 
still does not show that the Veteran has any residuals of his 
October 1951 right eye injury, to include glaucoma.  The Veteran 
indicated in February 2008 that he had lost all of his right eye 
sight due to the wound he received in Korea.  This statement is 
cumulative of statements he previously made.  VA medical records 
indicating his present right eye status, such as October 2008 and 
March 2009 VA ophthalmology reports, are not material, as they do 
not tend to show that the Veteran has current residuals of his 
in-service right eye injury.  VA medical records submitted since 
August 2007, not pertaining to the Veteran's right eye, are not 
material, as they do not show that he currently has residuals of 
his in-service right eye injury.  An October 2010 letter from a 
private optometrist, detailing the Veteran's eye history since 
1975, is not new and material evidence, as it does not show that 
the Veteran currently has residuals of his in-service right eye 
injury.  

The Veteran's October 2010 testimony, to the effect that he 
sustained shrapnel to his right eye in service, is cumulative of 
service treatment records already considered.  The Veteran's 
October 2010 testimony that a private physician had told him in 
the past that because of his in-service right eye wound, there 
was a scar and he would have to change his glasses periodically 
until he could no longer see, is not material, as the Veteran is 
not competent to report what a doctor previously told him 
concerning his right eye.  Robinette v. Brown, 8 Vet. App. 69 
(1995), Beausoleil v. Brown, 8 Vet. App. 459 (1996), Epps v. 
Brown, 9 Vet. App. 341 (1996), aff'd sub nom. Epps v. Gober, 126 
F.3d. 1464 (Fed.Cir. 1997).  

The Veteran's testimony that another doctor had brought up the 
possibility that the problem with his right eye was due to being 
struck by something is not material evidence.  See Tirpak v. 
Derwinski, 2 Vet.App. 609, 611 (1992) and ZN v. Brown, 6 Vet.App. 
183 (1994) ('may or may not' opinion in Tirpak held as not 
fulfilling the nexus to service requirement).  The Veteran's 
October 2010 testimony that his current right eye problem is due 
to his in-service right eye injury is not material, as he is not 
competent to render a medical opinion.  Medical evidence is 
required.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992); 
Grottveit v. Derwinski, 5 Vet. App. 91, 93 (1993).  Moreover, it 
is essentially cumulative of prior assertions by him, so it is 
not new.  

Since new and material evidence has not been received, the claim 
may not be reopened and remains denied.  
38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. § 3.156.  

Notice and Assistance

Upon receipt of a complete or substantially complete application 
for benefits and prior to an initial unfavorable decision on a 
claim by an agency of original jurisdiction, VA is required to 
notify the appellant of the information and evidence not of 
record that is necessary to substantiate the claim.  See 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 
Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  
The notice should also address the rating criteria or effective 
date provisions that are pertinent to the appellant's claim.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).

For an increased-compensation claim, section 5103(a) requires, at 
a minimum, that the Secretary (1) notify the claimant that to 
substantiate a claim, the claimant must provide, or ask the 
Secretary to obtain, medical or lay evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment; (2) 
provide examples of the types of medical and lay evidence that 
may be obtained or requested; (3) and further notify the claimant 
that "should an increase in disability be found, a disability 
rating will be determined by applying relevant [DC's]," and that 
the range of disability applied may be between 0% and 100% 
"based on the nature of the symptoms of the condition for which 
disability compensation is being sought, their severity and 
duration, and their impact upon employment."  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008), vacated on other grounds sub nom.  
Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  

In a claim to reopen a previously and finally denied claim, VA 
must notify a claimant of the evidence and information that is 
necessary to reopen the claim and VA must notify the claimant of 
the evidence and information that is necessary to establish his 
entitlement to the underlying claim for the benefit sought by the 
claimant.  To satisfy this requirement, VA must look at the bases 
for the denial in the prior decision and provide a notice letter 
that describes what evidence would be necessary to substantiate 
that element or elements required to establish service connection 
that were found insufficient in the previous denial.  Kent v. 
Nicholson, 20 Vet. App. 1 (2006).  

Substantially compliant notice was sent in March 2008, May 2008, 
and April 2009 letters and the claim was readjudicated in a 
December 2009 statement of the case.  Mayfield, 444 F.3d at 1333.  
Moreover, the record shows that the appellant was represented by 
a Veteran's Service Organization and its counsel throughout the 
adjudication of the claims.  Overton v. Nicholson, 20 Vet. App. 
427 (2006).

VA has obtained service treatment records, assisted the appellant 
in obtaining evidence, afforded the appellant physical 
examinations in May 2008, June 2008, and August 2009 for his left 
hand and thumb disabilities, obtained medical opinions as to the 
etiology and severity of disabilities, and afforded the appellant 
the opportunity to give testimony before the Board.  All known 
and available records relevant to the issues on appeal have been 
obtained and associated with the appellant's claims file; and the 
appellant has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the appellant is not prejudiced by a decision on 
the claim at this time.


ORDER

A disability rating greater than 10 percent for scar on dorsal 
aspect of the left hand is denied.

An initial compensable disability rating for residuals of 
shrapnel injury to the left thumb with osteoarthritis prior to 
August 24, 2009 is denied.

A 10 percent rating for residuals of shrapnel injury to the left 
thumb with osteoarthritis from August 24, 2009 is granted, 
subject to the controlling regulations applicable to the payment 
of monetary benefits.

New and material evidence not having been received, the claim for 
service connection for residuals of right eye injury is not 
reopened and remains denied.


REMAND

Concerning the claim for service connection for residuals of 
injury to the right hand, as above, service treatment records 
show that the Veteran was wounded in action with shrapnel 
fragment wounds in October 1951.  He had multiple penetrating 
wounds to the left hand due to enemy action.  No right hand 
disease, injury, or treatment was documented in service and no 
right hand disability was diagnosed on service examinations in 
December 1952 or June 1957 or on VA examination in August 1957.  
The Veteran testified in October 2010 that he thinks that he fell 
onto his right hand during the artillery attack in service in 
October 1951.  He stated that he has had continuing symptoms 
since the in-service artillery injury.  He indicated that when 
there is cold weather or bad weather, it is especially painful.  
The provisions of 38 C.F.R. § 3.159 indicate that an examination 
is required where, as here, there is competent lay evidence of 
persistent or recurrent symptoms of disability; the Veteran 
suffered an injury in service; and there is an indication that 
the claimed symptoms may be associated with the established 
injury.  The Board finds that allegedly continuing symptoms are 
an indication of a possible association with service; and that 
the Veteran's statements about what happened in combat should be 
accepted in light of 38 U.S.C.A. § 1154(b) (West 2002).  



Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
Expedited handling is requested.)

1.  Make arrangements for a VA examination 
of the Veteran's right hand.  Provide the 
examiner with the claims file.  All 
necessary special studies or tests are to 
be accomplished.  The examiner is to 
review the claims folder, including the 
service medical records, and all post-
service records.  

The examiner must express an opinion as to 
whether it is at least as likely as not 
(50 percent probability or greater) that 
any current right hand disorder had its 
onset during active service or is related 
to any in-service disease or injury, 
including the October 1951 right hand 
injury from combat.  The examiner should 
accept that there was a right hand injury 
in combat in October 1951.  

The examiner must provide a comprehensive 
report including complete rationales for 
all conclusions reached.

2.  Thereafter, readjudicate the Veteran's 
claim.  If the benefits sought on appeal 
remain denied, the Veteran and his 
representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




______________________________________________
APRIL MADDOX
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


